IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE HANSEN MEDICAL, INC.                       )
STOCKHOLDERS LITIGATION                          ) C.A. No. 12316-VCMR

                         MEMORANDUM OPINION

                        Date Submitted: March 6, 2018
                         Date Decided: June 18, 2018

Carmella P. Keener, ROSENTHAL, MONHAIT & GODDESS, P.A., Wilmington,
Delaware; Carl L. Stine, Matthew Insley-Pruitt, and Adam J. Blander, WOLF
POPPER LLP, New York, New York; Lead Counsel for Plaintiffs.

C. Barr Flinn, Kathaleen S. McCormick, Richard J. Thomas, and M. Paige Valeski,
YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware;
Tariq Mundiya, Benjamin P. McCallen, and Casey Donnelly, WILLKIE FARR &
GALLAGHER LLP, New York, New York; Attorneys for Defendants Jack W.
Schuler, Jack W. Schuler Living Trust, Renate Schuler, Schuler Family Foundation,
Tino Hans Schuler Trust, Tanya Eve Schuler Trust, Therese Heidi Schuler Trust,
Larry N. Feinberg, Oracle Partners, L.P., Oracle Ten Fund Master, LP, Oracle
Institutional Partners, L.P., the Feinberg Family Foundation, Oracle Investment
Management, Inc. Employees’ Retirement Plan, and Feinberg Family Trust

Stephen C. Norman, Brian C. Ralston, and Jacqueline A. Rogers, POTTER
ANDERSON & CORROON LLP, Wilmington, Delaware; Sara B. Brody, SIDLEY
AUSTIN LLP, San Francisco, California; Matthew J. Dolan, SIDLEY AUSTIN
LLP, Palo Alto, California; Attorneys for Defendants Cary G. Vance and
Christopher P. Lowe

Raymond J. DiCamillo, Sarah A. Clark, and Ryan P. Durkin, RICHARDS,
LAYTON & FINGER, P.A, Wilmington, Delaware; Rocky C. Tsai, ROPES &
GRAY LLP, San Francisco, California; John D. Donovan, Jr., ROPES & GRAY
LLP, Boston, Massachusetts; Martin J. Crisp, ROPES & GRAY LLP, New York,
New York; Timothy R. Farrell, ROPES & GRAY LLP, Chicago, Illinois; Attorneys
for Defendant Auris Surgical Robotics, Inc.



MONTGOMERY-REEVES, Vice Chancellor.
      This case arises from a squeeze-out merger. The plaintiffs, representing a

purported class of minority stockholders, allege that a group of significant

stockholders, who together controlled more than fifty percent of the acquired

company, used their control of the company to negotiate a beneficial deal for

themselves at the expense of the minority stockholders. The defendants have moved

to dismiss for failure to state a claim under Court of Chancery Rule 12(b)(6). When

the Court of Chancery reviews whether a complaint has stated a claim for which

relief can be granted, a fairly lenient standard of review applies. The Court must

determine if it is reasonably conceivable, based on the well-pled facts in the

complaint, that the plaintiffs can recover.

      Under this somewhat lenient standard, the plaintiffs have pled sufficient facts

to state a reasonably conceivable claim that a group of stockholders acted as a control

group and extracted a different benefit for themselves from the merger transaction.

Thus, the plaintiffs have overcome the Rule 12(b)(6) hurdle, and their claims, other

than the aiding and abetting claim, survive the defendants’ motions to dismiss.

I.    BACKGROUND
      All facts are drawn from Plaintiffs’ Verified Amended Consolidated Class

Action Complaint (the “Complaint”) and the documents incorporated therein. 1




1
      In re Morton’s Rest. Gp., Inc. S’holders Litig., 74 A.3d 656, 658 n.3 (Del. Ch. 2013).


                                            1
      A.     Parties and Relevant Non-Parties

      Hansen Medical Inc. (“Hansen” or the “Company”) is a Delaware

corporation, with principal executive offices in Mountain View, California.2 It

designs, develops, and markets medical robotics.3

      Defendant Cary G. Vance (“Vance”) served as President, Chief Executive

Officer (“CEO”), and a director of the Company beginning on May 23, 2014.4

Defendant Cristopher P. Lowe (“Lowe” together with Vance, the “Director

Defendants”) served as a director and interim Chief Financial Officer (“CFO”) of

the Company. 5 Lowe also served as interim CEO from February to May 2014. 6

      Defendant Jack W. Schuler controlled Jack W. Schuler Living Trust, Renate

Schuler, Schuler Family Foundation, Tino Hans Schuler Trust, Tanya Eve Schuler

Trust, and Therese Heidi Schuler Trust (collectively, “Schuler”), each of which

were, at all relevant times, Hansen stockholders. 7 Schuler controlled approximately



2
      Compl. ¶ 12. After being identified initially, individuals are referenced herein by
      their surnames without regard to formal titles such as “Doctor.” No disrespect is
      intended.
3
      Id.
4
      Id. ¶ 13.
5
      Id. ¶ 14.
6
      Id.
7
      Id. ¶ 16.


                                           2
thirty-four percent of Hansen stock.8 Schuler served as a director of the Company

from 2013 to January 12, 2016.9

      Defendant Larry N. Feinberg, a Hansen stockholder, controlled Defendants

Oracle Partners, L.P., Oracle Ten Fund Master, LP, Oracle Institutional Partners,

L.P., Feinberg Family Foundation, Oracle Investment Management, Inc.

Employees’ Retirement Plan, and Feinberg Family Trust (collectively, “Feinberg”

and together with Schuler, the “Controller Defendants”). 10 Feinberg controlled

approximately thirty-one percent of Hansen stock.11

      Defendant Auris Surgical Robotics, Inc. (“Auris”) is a Delaware corporation

based in Silicon Valley that designs and develops robotics for medical applications.12

Auris is not publicly traded. 13 Auris’s co-founder and CEO is Hansen founder




8
      Id.
9
      Id.
10
      Id. ¶ 17.
11
      Id.
12
      Id. ¶ 18.
13
      Id.


                                          3
Frederic Moll (“Moll”). 14 Moll has served as Chairman of the Board of Auris since

June 2011. 15

      B.        Facts

      The Complaint incorporates by reference, and relies heavily upon, the

Schedule 14A filed by Hansen on June 20, 2016 (the “Proxy”), which Defendants

provided as an exhibit to one of the motions to dismiss. The Complaint also

incorporates and relies upon the Deposition of Cristopher P. Lowe, taken on July 8,

2016, in a different matter. The parties did not submit the deposition with their

filings. Therefore, I include only the facts available in the Complaint and the Proxy.

As required when considering a motion to dismiss pursuant to Court of Chancery

Rule 12(b)(6), I take all well-pled facts in the Complaint as true. I address only the

facts necessary to decide these Motions to Dismiss.

                1.      The Controller Defendants’ history

      The Controller Defendants have been investing together since at least 1997.

In 1997, the Controller Defendants filed a Schedule 13DA with the SEC “stating

that ‘they may be deemed to be a “group”’ of stockholders in Quidel Corporation.”16

Today, the Controlling Defendants “control almost 25% of the Quidel Corporation’s


14
      Id.
15
      Id.
16
      Id. ¶ 36(a).


                                           4
stock and Schuler is a member of the Board of Directors.” 17 The Controlling

Directors also both invested in Ventana Medical Systems (“Ventana”), and again,

Schuler served on the Board of Directors. 18 When Roche Holdings bought out

Ventana, Feinberg told Forbes.com that his “strategy [had] been to go along with

[Schuler].” 19 The Controller Defendants both currently have substantial investments

in Accelerate Diagnostics, Inc., Contrafact Corporation, and Vermillion, Inc., and

they have in the past simultaneously owned large stakes in Mazor Robotics, Ltd.,

Transition Therapeutics, Inc., and Biolase, Inc.20

      The Controller Defendants also have acted in concert when dealing with their

Hansen holdings.      In 2011, they both began their investments in Hansen by

participating in a private placement. 21 They were the only participants in the

transaction.22 In August 2013, they again both participated in a private placement

and increased their shares of Hansen. 23 In 2015, they again participated in a private



17
      Id.
18
      Id. ¶ 36(b).
19
      Id.
20
      Id. ¶¶ 36(e)-(f).
21
      Id. ¶ 32.
22
      Id.
23
      Id. ¶ 33.


                                          5
placement and increased their shares.24           In both the 2013 and 2015 private

placements, Hansen defined the Controller Defendants “together as ‘Principal

Purchasers,’” and in 2015, the Controller Defendants purchased substantially more

stock than the other participants in the private placements. 25       “As Principal

Purchasers, the Controlling Defendants, acting together, had the right to determine

the closing date, to oversee the press releases and other communications regarding

the transactions, to extend the termination date under certain circumstances, and to

amend the agreement. These rights were not offered to the other investors.” 26

             2.    Negotiating the Merger

      Prior to the consummation of the merger transaction (the “Merger”), Hansen

owed a creditor, White Oak Global Advisors, LLC (“White Oak”), $35.1 million

(the “White Oak Debt”). Hansen’s agreement with White Oak required it “to obtain

an audit opinion from [its] independent certified public accountants on the annual

financial statements that [did] not include a going concern qualification,” and a

going concern qualification was considered an event of default under the

agreement.27 In the event of Hansen’s default, White Oak could accelerate all


24
      Id. ¶ 34.
25
      Id. ¶ 35.
26
      Id.
27
      Dir. Defs.’ Opening Br. Ex. A, at 30.


                                              6
outstanding amounts and foreclose on “substantially all” of Hansen’s assets, other

than Hansen’s intellectual property. 28 During the second half of 2015, Hansen

became more and more concerned that it would receive a going concern qualification

on its end of year financials, thus triggering a default of the White Oak Debt. 29

      By the end of September 2015, Hansen began discussions with Moll and

“Company B” regarding potential transactions with Hansen. 30 “On September 24, a

call was held between [Moll] and [Vance], during which they discussed potential

collaboration arrangements and other strategic activities between [Auris and

Hansen].” 31 On September 25, the CEO of Company B called Vance “to explore a

potential acquisition of the Company or acquisition or licensing of certain . . .

intellectual property assets.”32 On September 28, Hansen and Company B entered

into a mutual confidentiality agreement. 33 On September 30, Moll “emailed an

expression of interest letter from Auris to [Vance] and requested that the Company

agree to a [60-day] exclusivity period.        The letter contemplated a potential



28
      Id. at 31.
29
      Id.
30
      Id. at 36.
31
      Id.
32
      Id.
33
      Id.


                                          7
acquisition of the Company or all or substantially all of its assets by Auris at a price

to be agreed following due diligence.”34

      On October 1, Moll and Vance met in person for further discussions. “Moll

requested the ability to communicate with . . . Jack Schuler, . . . Larry Feinberg and

Lawrence Kennedy [(the “Key Stockholders”)], to inquire as to the willingness of

each of them to potentially invest in Auris and/or their willingness to support a

potential transaction between Auris and the Company.” 35 On October 2, Hansen’s

Board of Directors (the “Board”) held a meeting and, in light of the discussions with

Auris and Company B, created a transaction committee (the “Transaction

Committee”) “to assist management with the process of pursuing potential strategic

alternatives for the Company and interviewing potential financial advisors to assist

with such a transaction.” 36

      The Board “appointed Marjorie L. Bowen, Michael L. Eagle, Stephen L.

Newman and Jack Schuler to serve as members of the Transaction Committee.”37

“From October 2 through the time the Transaction Committee involved a financial

advisor in the transaction on October 20, [Vance] and other members of the


34
      Id.
35
      Id.
36
      Id.
37
      Id.


                                           8
Company’s management regularly had discussions with potential counterparties to

discuss a potential strategic transaction.”38

      On October 8, the Transaction Committee met and discussed “the fact that

Auris had informed the Company that any proposal by Auris to acquire the Company

might be conditioned on the Key Stockholders being required to invest in Auris an

amount equal to all or a significant portion of their proceeds from such a

transaction.”39    “On October 12, Auris provided the Company with a draft

nondisclosure agreement among Auris, the Company and each of the Key

Stockholders,” and the Transaction Committee met again to discuss moving forward

with Auris.40 On October 15, Schuler and the Transaction Committee determined

that Schuler “should not continue as a member of the Transaction Committee in light

of the possibility that he might be required to invest in Auris, and he resigned from

the committee.”41 Schuler, however, did not resign from the Board.

      Between October 15, 2015 and January 12, 2016, the Transaction Committee,

which became a special committee of independent directors (the “Special




38
      Id.
39
      Id. at 37.
40
      Id.
41
      Id.


                                           9
Committee) on December 8, 2015,42 held at least twelve meetings about the possible

transactions that were attended by members of the Board who were not on the

Transaction or Special Committee, including Schuler.43 During this time, the Board,

including Schuler, also held two meetings where they discussed possible

transactions. 44    Schuler informed the Board on January 7, 2016 that he was

considering resigning from the Board and proposing his own transaction with the

Company. 45 He resigned on January 12,46 but on February 4, Schuler informed the

Company he would not be making an offer to Hansen.47

       From January 15, 2016 to April 18, 2016, negotiations continued between

Auris, the Company, and the Controller Defendants. 48 On April 19, the Special



42
       Id. at 40.
43
       Id. at 38-42. The Proxy explicitly notes that Schuler was excluded from two of these
       Board meetings, December 23 and January 8. Id. at 40, 41-42. The Proxy also notes
       that Schuler left a January 5 meeting after “an update on the discussions with Auris,
       Company B, other potential counterparties and the Key Stockholders.” Id. at 41.
       These are the only meetings attended by “other members of the Board” where the
       Proxy states that Schuler was excluded or left at a certain time. Thus, it is reasonable
       to infer that Schuler attended the entirety of the other meetings.
44
       Id. at 37, 40.
45
       Id. at 41.
46
       Compl. ¶ 16.
47
       Dir. Defs.’ Opening Br. Ex. A, at 44.
48
       Id. at 42-47.


                                             10
Committee voted unanimously to recommend the Merger to the Board. 49 The same

day, the Board unanimously approved the Merger.50 The ultimate terms of the

Merger were as follows: stockholders received $4.00 per share; Auris assumed the

White Oak Debt; and the Key Stockholders, plus any affiliates or entities with family

connections, rolled over their shares into Auris. 51 The Merger was announced on

April 20, 2016.52

             3.     Management projections in the Proxy
      The Company engaged Perella Weinberg Partners LP (“Perella Weinberg”)

as its financial advisor in October 2015. 53 Perella Weinberg performed discounted

cash flow analyses (“DCFs”) to value Hansen.54 Hansen’s management provided

three different projections to be used in the DCFs. 55 These projections were termed

“Management Case 1,” “Management Case 2,” and “Management Case 3.”56 The



49
      Id. at 47.
50
      Id.
51
      Id.
52
      Id.
53
      Id. at 38.
54
      Id. at 58.
55
      Id.
56
      Id.


                                         11
DCF using Management Case 1 showed a “range of implied present value per share”

of $5.78-$7.68. 57 The DCF using Management Case 2 showed the range as $2.92-

$4.05 per share, and the DCF using Management Case 3 showed $0.76-$1.34 per

share. 58 “Lowe testified under oath that ‘the case we came up with was actually case

one, the 20 percent. That was the long-term growth rater [sic] that we harmonized

in on.’ The ‘20 percent growth was a reasonable assumption for the next five

years.’” 59 When asked “why Hansen ‘decided to do three different cases as opposed

to just come up with one case,’” Lowe responded “that ‘[c]ase two and three is [sic]

the case that keeps the CFO [i.e., himself] from looking stupid.’” 60 The Proxy did

not disclose this information about managements’ beliefs.

II.   ANALYSIS

      Plaintiffs assert four claims. First, Plaintiffs assert a breach of fiduciary duty

claim against Defendants Lowe, Vance, and Schuler. Second, Plaintiffs assert a

breach of fiduciary duty claim against the Controller Defendants. Third, Plaintiffs

assert a breach of fiduciary duty claim against Defendant Schuler as a “de facto




57
      Id.
58
      Compl. ¶ 100.
59
      Id. ¶ 91.
60
      Id. ¶¶ 91, 100 (alterations in original).


                                             12
Controlling Shareholder.” 61 Fourth and finally, Plaintiffs assert an aiding and

abetting breaches of fiduciary duties claim against Auris.

      Defendants, in their various Motions to Dismiss, respond in a variety of ways.

First, Defendants disagree with Plaintiffs’ contention that the Merger should be

reviewed under the entire fairness standard because Defendants argue that there was

not a control group or a controller. Second, Defendant Schuler argues that he cannot

be liable for any breaches of fiduciary duty because he resigned from the Board

before the terms of the Merger were approved and because the Merger was approved

by the Board and Hansen’s stockholders. 62 Third, the Director Defendants argue

that Plaintiffs have failed to plead non-exculpated claims, and under Corwin v. KKR

Financial Holdings LLC, 63 the business judgment rule should apply. 64 Fourth and

finally, Auris argues that Plaintiffs have not pled facts that show Auris “knowingly

participated” in an underlying breach of fiduciary duty.


61
      Id. at 66.
62
      All of Schuler’s arguments other than those based on the fact that he left the Board
      before the Merger was approved rest on the premise that there was no controlling
      stockholder. As discussed below, I find that Plaintiffs have stated a reasonably
      conceivable claim that there was a control group, and thus, I do not consider
      Schuler’s arguments premised on the lack of a controlling stockholder.
63
      125 A.3d 304 (Del. 2015).
64
      As discussed below, I find that Plaintiffs have stated a reasonably conceivable claim
      that the entire fairness standard of review should apply, so I do not address the
      Corwin argument asserted by the Director Defendants.


                                           13
      A.     Standard of Review

      When considering a motion to dismiss for failure to state a claim under Court

of Chancery Rule 12(b)(6), a court must accept all well-pled factual allegations in

the complaint as true, accept even vague allegations in the complaint as well-pled if

they provide the defendant notice of the claim, draw all reasonable inferences in

favor of the non-moving party, and deny the motion unless the plaintiff could not

recover “under any reasonably conceivable set of circumstances susceptible of

proof.”65 These “pleading standards for purposes of a Rule 12(b)(6) motion ‘are

minimal,’” and the operative test is “one of ‘reasonable conceivability,’” which asks

“whether there is a ‘possibility’ of recovery.” 66

      B.     Plaintiffs have stated a reasonably conceivable claim that the
             Merger should be considered under the entire fairness standard
             of review
      Plaintiffs have stated a reasonably conceivable claim that the Merger should

be considered under the entire fairness standard of review because it was a conflicted

transaction involving a controlling stockholder. “When a transaction involving self-

dealing by a controlling shareholder is challenged, the applicable standard of judicial




65
      Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002).
66
      In re China Agritech, Inc. S’holder Deriv. Litig., 2013 WL 2181514, at *23-24 (Del.
      Ch. May 21, 2013).


                                           14
review is entire fairness, with the defendants having the burden of persuasion.”67

“Under current law, the entire fairness framework governs any transaction between

a controller and the controlled corporation in which the controller receives a non-

ratable benefit.”68 In other words, a transaction falls under the entire fairness

framework when “the controller competes with the common stockholders for

consideration . . . [and] takes a different form of consideration than the minority

stockholders.”69   Plaintiffs argue that this circumstance applies to the Merger

because the Controlling Defendants constituted a control group and received a

different form of consideration than the minority stockholders, which lead to the

minority stockholders being unfairly undercompensated.

      There are two ways a stockholder can be considered a controller under

Delaware law: “where the stockholder (1) owns more than 50% of the voting power

of a corporation or (2) owns less than 50% of the voting power of the corporation




67
      Ams. Mining Corp. v. Theriault, 51 A.3d 1213, 1239 (Del. 2012).
68
      In re Ezcorp Inc. Consulting Agreement Deriv. Litig., 2016 WL 301245, at *11 (Del.
      Ch. Jan. 25, 2016), recons. granted in part, 2016 WL 727771 (Del. Ch. Feb. 23,
      2016) (ORDER).
69
      IRA Trust FBO Bobbie Ahmed v. Crane, 2017 WL 7053964, at *6 (citing In re
      Crimson Expl. Inc. S’holder Litig., 2014 WL 5449419, at *12 (Del. Ch. Oct. 24,
      2014) and In re John Q. Hammons Hotels Ins. S’holder Litig., 2009 WL 3165613,
      at *7-8 (Del. Ch. Oct. 2, 2009)).


                                          15
but ‘exercises control over the business affairs of the corporation.’” 70 A controlling

stockholder need not be a single person or entity. A group of stockholders may be

deemed a “control group” and considered a controlling stockholder such that “its

members owe fiduciary duties to their fellow shareholders. Proving a control group

is . . . a fact-intensive inquiry that requires evidence of more than mere ‘parallel

interests.’” 71 It requires that the group of stockholders be “connected in some legally

significant way—e.g., by contract, common ownership, agreement, or other

arrangement—to work together toward a shared goal.”72 “The law does not require

a formal written agreement, but there must be some indication of an actual

agreement. Plaintiffs must allege more than mere concurrence of self-interest among

certain stockholders to state a claim based on the existence of a control group.”73

      Because the analysis for whether a control group exists is fact intensive, it is

particularly difficult to ascertain at the motion to dismiss stage when “dismissal is



70
      In re KKR Fin. Hldgs. LLC S’holder Litig., 101 A.3d 980, 991 (Del. Ch. 2014)
      (quoting Kahn v. Lynch Commc’n Sys., Inc., 638 A.2d 1110, 1113–14 (Del. 1994)),
      aff’d sub nom, Corwin v. KKR Fin. Hldgs. LLC, 125 A.3d 304 (Del. 2015).
71
      In re Nine Sys. Corp. S’holder Litig., 2014 WL 4383127, at *24 (Del. Ch. Sept. 4,
      2014).
72
      Dubroff v. Wren Hldgs., LLC, 2011 WL 5137175, at *3 (Del. Ch. Oct. 28, 2011)
      (quoting Dubroff v. Wren Hldgs., LLC, 2009 WL 1478697, at *3 (Del. Ch. May 22,
      2009)).
73
      In re Crimson, 2014 WL 5449419, at *15 (citations omitted).


                                          16
inappropriate unless the ‘plaintiff would not be entitled to recover under any

reasonably conceivable set of circumstances susceptible of proof.’” 74 “Although

parallel interests alone are ‘insufficient as a matter of law to support the inference

that the shareholders were part of a control group,’ . . . parallel interests, in addition

to other facts alleged by [plaintiffs],” can support a reasonable, but not necessarily

conclusive, inference that a control group existed. 75

      Plaintiffs point to Frank v. Elgamal for support that a control group existed in

the instant case.76 In Frank, this Court found that the plaintiffs had stated a

reasonably conceivable claim that a control group existed when the complaint

alleged “how all of the members of the Control group contemporaneously entered

into the Voting Agreements, the Exchange Agreements, and the Employment

Agreements.”77

             Specifically, the Complaint describe[d] that on December
             20, 2010, each member of the Control Group (1) agreed to
             vote his shares of American Surgical common stock in
             favor of the Merger, (2) exchanged some of his American
             Surgical common stock for an interest in the post-Merger
             entity, and (3) accepted employment with the post-Merger

74
      In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006) (quoting
      Savor, Inc., 812 A.2d at 896-97).
75
      Zimmerman v. Crothall, 2012 WL 707238, at *11 (Del. Ch. Mar. 27, 2012) (quoting
      Dubroff, 2011 WL 5137175, at *3).
76
      2012 WL 1096090 (Del. Ch. Mar. 30, 2012).
77
      Id. at *8.


                                           17
             entity. It can reasonably be inferred, from that conduct,
             that the members of the Control Group were acting as
             American Surgical’s controlling stockholder. Therefore,
             for purposes of a motion to dismiss, the Control Group was
             American Surgical’s controlling stockholder. 78

The Court of Chancery considered all the factors, the Voting Agreement, Exchange

Agreements, and Employment Agreements, together in light of the broader picture.

When all the facts were considered together at the motion to dismiss stage, they were

enough to state a reasonably conceivable claim that a control group existed. 79


78
      Id.
79
      Id. Defendants point to several cases, decided at the motion to dismiss stage, which
      they contend support their argument that no control group existed here. I find that
      these cases are all factually distinguishable from the instant case or actually support
      a finding that a control group existed here. See, e.g., In re Crimson., 2014 WL
5449419, at *17 (“At this stage, however, all reasonable inferences must be drawn
      in favor of Plaintiffs, and they only need to show it is reasonably conceivable that
      Oaktree controlled Crimson. Having considered all of the allegations and the
      available record, I am hesitant to conclude that Plaintiffs could not conceivably
      make that showing. Regardless, as the next section shows, even assuming that
      Oaktree did control Crimson, entire fairness still does not apply in this case [because
      there was no conflicted transaction].”); DiRienzo v. Lichtenstein, 2013 WL
5503034, at *25 (Del. Ch. Sept. 30, 2013) (finding that “the Complaint does not
      contain allegations that support a reasonable inference that Lichtenstein controlled
      the General Partner’s independent and disinterested board as a majority unit holder,
      as member of a control group, or otherwise” where the complaint did “not allege
      that Lichtenstein owned a majority” of the units and only alleged that Lichtenstein
      controlled the day-to-day operations but not the majority independent board of
      directors who had no material financial interest in the challenged transaction);
      Dubroff, 2009 WL 1478697, at *4 (“The Complaint states in conclusory fashion that
      the Entity Defendants ‘controlled the NSC board of directors,’ but the Complaint
      does not point to any facts that could explain how the Plaintiffs would expect the
      Court to arrive at that conclusion.”); Feldman v. Cutaia, 956 A.2d 644, 657-58 (Del.
      Ch. 2007) (finding no control group when the complaint only alleged that the board
      members and their families controlled 60% of the company’s equity but did not
      allege any agreement or “blood pact” between them), aff’d, 951 A.2d 727 (Del.

                                            18
     Plaintiffs argue that the facts they have alleged make this case parallel to

Frank and demand the same result.80 Plaintiffs have alleged a long history of



     2008). Defendants do not raise van der Fluit v. Yates, 2017 WL 5953514 (Del. Ch.
     Nov. 30, 2017), which was issued by this Court after briefing on these motions
     concluded. Regardless, van der Fluit also is distinguishable from the instant case.
     In van der Fluit, this Court found that the plaintiff had not pled sufficient facts to
     make it reasonably conceivable that a control group existed. Id. at *6-7. There the
     plaintiff attempted to show a “contract, common ownership, agreement, or other
     arrangement—to work together toward a shared goal” by pointing to (1) agreements
     with no relation to the actual transaction; (2) agreements entered into by the entirety
     of the stockholders instead of just the control group; or (3) agreements entered into
     by only a subsect of the control group. Id. at *5. Most importantly, the plaintiff
     pled no facts nor offered any explanation for why these agreements show the
     purported control group was bound together in a legally significant way rather than
     merely evidencing a concurrence of self-interest. Id. at *6. Nor did the plaintiff
     allege any other facts to support any connection between the members of the
     purported control group. Id.
80
     Defendants also cite several other Delaware cases where this Court determined no
     control group existed, but in these opinions this Court found that no control group
     existed after discovery and in factually different scenarios. See e.g. Frank v.
     Elgamal, 2014 WL 957550, at *18-20 (Del. Ch. Mar. 10, 2014) (finding at the
     summary judgment stage that no control group existed before the sale of the
     company but that there was a dispute of material fact regarding whether a control
     group existed during the sale); Zimmerman, 62 A.3d at 676 (finding, after three days
     of trial, that no control group existed, but pointing out that this Court concluded at
     the summary judgment stage that it was possible to show that a control group did
     exist when the plaintiffs identified various communications to the board by the
     individual members of the purported control group); In re PNB Hldg. Co. S’holder
     Litig., 2006 WL 2403999, at *10 (Del. Ch. Aug. 18, 2006) (finding, in a post-trial
     opinion, that no control group existed because the purported control group consisted
     of the directors and officers of the company who did not control a majority of the
     stock and “[t]o find that this board was a unified controlling stockholder would be
     unprincipled and create a negative precedent” because “[g]lomming share-owning
     directors together into one undifferentiated mass with a single hypothetical brain
     would result in an unprincipled Frankensteinian version of the already debatable
     800-pound gorilla theory of the controlling stockholder that animates the Lynch line
     of reasoning.”).


                                           19
cooperation and coordination between the Controlling Defendants. This history

began almost a quarter of a century ago when they entered into a voting agreement

and declared themselves to the SEC as a “group” of stockholders in Quidel. 81 The

history continued for another twenty-one years and included coordinating their

investment strategy in at least seven different companies.82 This history culminated,

at least for the purposes of this action, in 2011 when they were the only participants

in a private placement that made them the largest stockholders of Hansen.83 In 2013

and 2015, they were defined together as “Principal Purchasers” in private placements

of Hansen stock, enjoying “the right to determine the closing date, to oversee the

press releases and other communications regarding the transactions, to extend the

termination date under certain circumstances, and to amend the agreement.”84

      This history of coordination colors the actions of the Controller Defendants

during the Merger.      At a very early stage of the negotiations, the Controller

Defendants were identified by Auris as the Key Stockholders and entered into

agreements that allowed the Key Stockholders, but only the Key Stockholders, to




81
      Compl. ¶ 36(a).
82
      Id. ¶¶ 31, 36(a-f).
83
      Id. ¶ 32.
84
      Id. ¶ 35.


                                         20
negotiate directly with Auris. 85 The Proxy also states that “concurrently with

entering into the merger agreement, and as an inducement to Auris . . . entering into

the merger agreement, Auris, . . . and Hansen obtained voting agreements and

irrevocable proxies from each of the [Controller Defendants].” 86 These voting

agreements and proxies required that “all shares beneficially owned by each such

person” be voted “in favor of the adoption of the merger agreement and to otherwise

support the merger.” 87    Finally, concurrently with the merger agreement, and

contemporaneously with each other, the Controller Defendants also entered into

stock purchase agreements with Auris that the minority stockholders did not sign.88

Although each of these factors alone, or perhaps even less than all these factors

together, would be insufficient to allege a control group existed, all of these factors,

when viewed together in light of the Controller Defendants’ twenty-one year

coordinated investing history, make it reasonably conceivable that the Controller

Defendants functioned as a control group during the Merger.

      Defendants attempt to distinguish Frank, in part, by saying that the Frank

Court “was not asked to decide whether the complaint in that case sufficiently


85
      Id. ¶ 37.
86
      Dir. Defs.’ Opening Br. Ex. A, at 30, 87.
87
      Id. at 30, 87.
88
      Id. at 2.


                                          21
alleged the existence of a control group.”89 This argument does not carry the day

because the Vice Chancellor actually held that the complaint sufficiently alleged that

the members of the control group were connected in a legally significant way and

discussed the specific facts that allowed him to make that finding. 90 I am not

convinced that the decision’s precedential value depends on how vigorously the

parties contested a particular point. Defendants try to distinguish Frank further by

pointing out that in Frank, the Vice Chancellor relied on the fact that the purported

control group had entered into employment contracts with the acquirer and that an

equivalent fact does not exist here. 91 Frank did not set out the sole and conclusive

arrangement of facts necessary to find adequate allegations that a control group

existed. As discussed above, I find that the facts alleged here and the facts in Frank

are sufficiently alike to dictate a similar result.

       More broadly, Defendants attempt to negate Plaintiffs’ pleadings by offering

an alternative explanation for each fact pled by Plaintiffs. For example, Defendants

point out that “Companies looking to raise capital routinely offer sophisticated

investors known to invest in those Companies’ sectors the opportunity to participate




89
       S’holder Defs.’ Reply Br. 11.
90
       Frank, 2012 WL 1096090, at *8.
91
       S’holder Defs.’ Reply Br. 2.


                                            22
in private placements.” 92   Defendants argue that because giving sophisticated

investors the opportunity to invest in private placements is commonplace, and

because Hansen allowed stockholders other than the Controller Defendants to

participate, the private placements in 2013 and 2015 do not support a finding that a

control group existed.93 Furthermore, Defendants argue that “Schuler and Feinberg

are both longtime investors in the healthcare sector is irrelevant to whether the

Stockholder Defendants allegedly colluded with respect to Hansen,”94 and the

Quidel Schedule 13D “demonstrates that when . . . Schuler and Feinberg have, in the

past, entered into voting agreements between each other with respect to a

contemporaneous investment, they disclosed such arrangements.” 95              Finally,

Defendants argue that the Voting and Stockholder Agreements were between the

Stockholder Defendants and Auris, not between the Stockholder Defendants

themselves, which means they cannot evidence an agreement between the

Stockholder Defendants. 96 Defendants argue that their explanations for each fact

undercuts Plaintiffs’ alleged facts showing control.


92
      S’holder Defs.’ Opening Br. 24.
93
      Id.
94
      Id. at 25.
95
      Id. at 26.
96
      Id. at 27. Defendants also argue that “the execution of the Voting Agreements
      suggests only that the [Controller] Defendants each approved of the transaction, a

                                          23
      Defendants offer reasonable explanations for some of the connections,

parallel investments, and actions of the purported control group. One might even

argue that they offer a more compelling version of events. It may well be that

Defendants’ version prevails at a later stage of litigation. At the motion to dismiss

stage, however, the question is not whether Plaintiffs offer the only, or even the most,

reasonably conceivable version of events. Rather, the question is whether Plaintiffs

have stated a reasonably conceivable claim for which relief can be granted. “A court

should deny a motion to dismiss pursuant to Court of Chancery Rule 12(b)(6) ‘unless

it can be determined with reasonable certainty that the plaintiff could not prevail on

any set of facts reasonably inferable’ from the pleadings.”97

      Finally, Plaintiffs have further alleged that the Controller Defendants received

the opportunity to, and did, “rollover” their stock in Hansen into preferred stock in

Auris. 98 The minority stockholders did not receive this benefit. Instead, Plaintiffs

argue, the minority stockholders received an unfairly low price. Because Plaintiffs

have stated a reasonable conceivable claim that the Controller Defendants


      fact which, standing alone, cannot support a control group inference.” S’holder
      Defs.’ Reply Br. 2. As discussed above, I do not look at a single fact alleged by
      Plaintiffs alone, but rather I look at the facts all together to conclude that Plaintiffs
      have stated a reasonably conceivable claim.
97
      In re Primedia Inc. Deriv. Litig., 910 A.2d 248, 256 (Del. Ch. 2006) (quoting
      Superwire.com, Inc. v. Hampton, 805 A.2d 904, 908 (Del. Ch. 2002)).
98
      Compl. ¶ 79.


                                             24
constituted a control group and that the control group received a non-ratable benefit,

Plaintiffs have stated a reasonably conceivable claim that the entire fairness standard

of review applies.

      Entire fairness is “Delaware’s most onerous standard.”99               “Once entire

fairness applies, the defendants must establish ‘to the court’s satisfaction that the

transaction was the product of both fair dealing and fair price.’” 100 Generally, the

determination that the entire fairness standard of review could reasonably apply will

prevent dismissal of an action at the motion to dismiss stage “because defendants do

not have the luxury of arguing facts that would counter the plaintiffs’ well-pled

allegations that are assumed as true.”101 This is true here,102 and I am precluded from

dismissing the claims against the Controller Defendants at this stage.




99
      In re Trados Inc. S’holder Litig., 73 A.3d 17, 44 (Del. Ch. 2013).
100
      Id. (quoting Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1163 (Del. 1995)).
101
      In re Ezcorp, 2016 WL 301245, at *30 (citing Orman v. Cullman, 794 A.2d 5, 20
      n.36 (Del. Ch. 2002)).
102
      Plaintiffs allegations of an unfair process and unfair price are all the more poignant
      because a three-fourths majority of the non-rollover shares voted against the
      Merger. See Compl. ¶ 8. Plaintiffs argue that the Merger would not have gone
      through if it had been conditioned on approval by a majority of non-rollover shares.
      Id. ¶ 122.


                                            25
      C.     Plaintiffs have pled non-exculpated claims against Defendants
             Lowe, Vance, and Schuler
      Under Cornerstone Therapeutics Inc. Shareholder Litigation, “plaintiffs must

plead a non-exculpated claim for breach of fiduciary duty against an independent

director protected by an exculpatory charter provision [adopted pursuant to 8 Del.
C. § 102(b)(7)], or that director will be entitled to be dismissed from the suit.”103 An

exculpatory charter provision, however, does not apply to claims of breaches of the

duty of loyalty, claims against officers, or claims against controllers. 104 Plaintiffs

concede that Hansen has an exculpatory charter provision.105 But, Plaintiffs argue

that all their claims fall outside the reach of Cornerstone because the claims either

state a claim for breach of the duty of loyalty or are claims against Defendants in

their capacity as an officer or controller. I agree. Plaintiffs have pled non-exculpated

claims against Defendant Schuler in his capacity as a controller, Lowe for a violation

of his duty of loyalty, and Vance in his capacity as an officer.

             1.     Plaintiffs have stated a reasonably conceivable non-
                    exculpated claim against Defendant Schuler
      Plaintiffs have stated a reasonably conceivable non-exculpated claim against

Schuler for a breach of the duty of loyalty. “Essentially, the duty of loyalty mandates


103
      115 A.3d 1173, 1179 (Del. 2015).
104
      See Chen v. Howard-Anderson, 87 A.3d 648, 677-76 (Del. Ch. 2014).
105
      Pls.’ Opp’n Br. 48.


                                          26
that the best interest of the corporation and its shareholders takes precedence over

any interest possessed by a director, officer or controlling shareholder and not shared

by the stockholders generally.” 106 Moreover, “[w]hen [the entire fairness] standard

is invoked at the pleading stage, the plaintiffs will be able to survive a motion to

dismiss by interested parties regardless of the presence of an exculpatory charter

provision because their conflicts of interest support a pleading-stage inference of

disloyalty.” 107

       As discussed above, Plaintiffs have stated a reasonably conceivable claim that

Schuler was part of a control group that competed with Hansen’s minority

stockholders for consideration during the Merger, resulting in a merger price for the

minority stockholders that Plaintiffs argue was unfairly depressed. Thus, Plaintiffs

have stated a reasonably conceivable claim that he violated his duty of loyalty.

Therefore, Plaintiffs have stated a reasonably conceivable non-exculpated claim

against Schuler.

              2.    Plaintiffs have stated reasonably conceivable non-
                    exculpated claims against the Director Defendants
       Plaintiffs have stated a reasonably conceivable non-exculpated claim for

breach of fiduciary duties against the Director Defendants due to material



106
       Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993).
107
       In re Cornerstone, 115 A.3d at 1180–81.


                                          27
misstatements and omissions in the Proxy. 108 “[D]irectors of a Delaware corporation

have a fiduciary duty to disclose fully and fairly all material information.”109 “Under

Delaware law, when a board chooses to disclose a course of events or to discuss a

specific subject, it has long been understood that it cannot do so in a materially

misleading way, by disclosing only part of the story, and leaving the reader with a

distorted impression.” 110 Instead, “[d]isclosures must ‘provide a balanced, truthful

account of all matters they disclose.’ Partial disclosure, in which some material facts

are not disclosed or are presented in an ambiguous, incomplete, or misleading

manner, is not sufficient to meet a fiduciary’s disclosure obligations.” 111

      “An omitted fact is material if there is a substantial likelihood that a

reasonable shareholder would consider it important in deciding how to vote,” 112 or

“[p]ut another way, there must be a substantial likelihood that the disclosure of the




108
      Plaintiffs levy a plethora of allegations against Vance and Lowe. Because Plaintiffs
      have stated at least one reasonably conceivable claim against Lowe and Vance, I
      need not address all the additional allegations at this stage.
109
      Appel v. Berkman, 180 A.3d 1055, 1060 (Del. 2018) (alteration in original) (quoting
      1 R. Franklin Balotti & Jesse A. Finkelstein, The Delaware Law of Corporations
      and Business Organizations § 17.10[B], at 17–17 (3d ed. 1998)).
110
      Id. at 1064.
111
      Id. (internal citations omitted).
112
      Rosenblatt v. Getty Oil Co., 493 A.2d 929, 944 (Del. 1985) (quoting TSC Indus.,
      Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)).


                                           28
omitted fact would have been viewed by the reasonable investor as having

significantly altered the ‘total mix’ of information made available.” 113

      The Proxy included three valuations ranges calculated using DCFs. The

DCFs used three separate management projections, Management Case 1, 2, and 3,

resulting in three separate valuations. On the one hand, the DCF prepared using

Management Case 1 showed a “range of implied present value per share” of $5.78-

$7.68, which was well above the transaction price of $4.00 per share. 114 On the other

hand, the DCFs prepared using Management Case 2 and 3 showed “range[s] of

implied present value per share” at or below the transaction price. 115

      Lowe testified in his deposition that Management Case 1 was considered by

management to be the most likely scenario and that Management Cases 2 and 3,

which lead to DCFs with values lower than the merger price, were included only to

keep the CFO from “looking stupid.” 116 But, the Proxy states that “[i]n the view of

our management, the financial projections were prepared on a reasonable basis

reflecting management’s best available estimates and judgments regarding our




113
      Id. (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)).
114
      Dir. Defs.’ Opening Br. Ex. A, at 58.
115
      Id.
116
      Id.


                                          29
future financial performance.” 117 The actual opinion of management, as expressed

by Lowe under oath, was not included in the Proxy. In fact, the Proxy presents all

three scenarios as equally plausible in management’s opinion.           The fact that

management considered one valuation most likely and included the other two

valuations just to keep the CFO from “looking stupid” likely “would catch a

reasonable stockholder’s attention and ‘significantly alter[] the total mix of

information.’” 118    This makes it reasonably conceivable that the Proxy was

materially misleading.

                     a.    Defendant Lowe
      Plaintiffs have stated a reasonably conceivable claim that Lowe breached his

duty of loyalty in his capacity as a director. Lowe prepared the management

projections in his capacity as interim CFO. 119 Based on the facts pled by Plaintiffs,

it is reasonably conceivable that Lowe knew the Proxy was materially misleading

and breached his duty of loyalty by allowing the Proxy to go to stockholders. The

exculpatory provision does not protect Lowe from breaches of the duty of loyalty,

and thus, Plaintiffs have stated a non-exculpated claim against him.



117
      Id. at 48.
118
      Appel, 180 A.3d at 1061 (alteration in original) (quoting Rosenblatt, 493 A.2d at
      944.).
119
      Compl. ¶ 100.


                                         30
                    b.     Defendant Vance
      Plaintiff has stated a reasonably conceivable claim that Vance violated his

fiduciary duty in his capacity as an officer. “The duty of disclosure is, and always

has been, a specific application of the general fiduciary duty owed by directors.”120

“The fiduciary duties of officers are the same as those of directors.” 121 Vance affixed

his signature to the Proxy in his capacity as President and CEO and presented the

information to the stockholders for their consideration. This means he may be liable

for material misstatements in the Proxy in his capacity as an officer in addition to

his capacity as a director. As discussed above, Plaintiffs have stated a reasonably

conceivable violation of the duty of disclosure. The exculpatory provision does not

protect Vance from breaches of his fiduciary duties in his capacity as an officer; thus,

Plaintiffs have pled non-exculpated claims against Vance.

      D.     Plaintiffs have not stated a reasonably conceivable claim against
             Auris for aiding and abetting a breach of fiduciary duty
      Plaintiffs have not stated a reasonably conceivable claim for aiding and

abetting of fiduciary duty against Auris because they have not pled facts that show

Defendant Auris knowingly participated in the purported breach by the other

Defendants. There are four elements to state “an aiding and abetting claim: ‘(1) the



120
      Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998).
121
      Gantler v. Stephens, 965 A.2d 695, 709 (Del. 2009).


                                          31
existence of a fiduciary relationship, (2) a breach of the fiduciary’s duty, . . . (3)

knowing participation in that breach by the defendants,’ and (4) damages

proximately caused by the breach.” 122 “Knowing participation in a board’s fiduciary

breach requires that the third party act with the knowledge that the conduct

advocated or assisted constitutes [a breach of fiduciary duty].” 123             “[T]he

requirement that the aider and abettor act with scienter makes an aiding and abetting

claim among the most difficult to prove.”124 The “long-standing rule [is] that arm’s-

length bargaining is privileged and does not, absent actual collusion and facilitation

of fiduciary wrongdoing, constitute aiding and abetting.”125 “Under this [rule], a

bidder’s attempts to reduce the sale price through arm’s-length negotiations cannot

give rise to liability for aiding and abetting.”126 The rule requires “that the third

party knowingly participate in the alleged breach-whether by buying off the board

in a side deal, or by actively exploiting conflicts in the board to the detriment of the




122
      Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001) (alteration in original)
      (quoting Penn Mart Realty Co. v. Becker, 298 A.2d 349, 351 (Del. Ch. 1972)).
123
      Id. at 1097.
124
      RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816, 865–66 (Del. 2015).
125
      Morgan v. Cash, 2010 WL 2803746, at *8 (Del. Ch. July 16, 2010).
126
      Malpiede, 780 A.2d at 1097–98.


                                          32
target’s stockholders.” 127 This “rule protects acquirors, and by extension their

investors, from the high costs of discovery where there is no reasonable factual basis

supporting an inference that the acquiror was involved in any nefarious activity.” 128

       Plaintiffs failed to plead facts that make it reasonably conceivable that Auris

knowingly participated in any of the alleged breaches of fiduciary duty. The

Complaint does not include well-pled facts that Auris took part in any “nefarious”

activity.    The facts in the Complaint show only that Auris negotiated a not-

uncommon agreement to reduce its cash outlay by having the major investors in

Hansen rollover their stock. Plaintiffs offer the conclusory allegation that “Auris

exploited its existing relationship with the Controller Defendants, and effectuated a

merger in which Hansen’s Control Group (i.e., the Controller Defendants), or

alternatively Defendant Schuler alone, received a benefit not shared with the

minority stockholders, and which was unfair to minority stockholders.” 129 But,

Plaintiffs plead no facts to support that Auris knew of, let alone “exploited,” any

conflicts. Finally, Plaintiffs allege that Auris negotiated directly with the Key




127
       Morgan, 2010 WL 2803746, at *8.
128
       Id.
129
       Compl. ¶ 7.


                                         33
Stockholders. 130 The Proxy supports this, 131 but this fact alone does not support a

reasonable inference that Auris “colluded” with the Controller Defendants. Because

the Complaint does not state well-pled facts that make it reasonably conceivable

Auris partook in more than arm’s length negotiations, Plaintiffs have not stated a

reasonably conceivable claim for aiding and abetting breaches of fiduciary duty

against Auris.

III.   CONCLUSION

       For the foregoing reasons, the Controller Defendants’ Motion to Dismiss is

DENIED, the Director Defendants’ Motion to Dismiss is DENIED, and Defendant

Auris’s Motion to Dismiss is GRANTED.

       IT IS SO ORDERED.




130
       Id. ¶ 61; Pls.’ Opp’n Br. 55-56.
131
       Dir. Defs.’ Opening Br. Ex. A, at 37.


                                           34